Citation Nr: 0738801	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-17 488	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a respiratory 
disability, chronic fatigue syndrome, a disability manifested 
by memory loss, a disability manifested by hair loss, a 
disability manifested by neurological weakness, impaired 
vision, a chronic neck disability, a disability manifested by 
sensory and motor problems, a chronic rash, headaches, 
vertigo, a disability manifested by blackouts and dizziness, 
a disability manifested by muscle pain, a disability 
manifested by joint pain, a psychiatric disorder (claimed as 
anxiety), residuals of cranial surgery, a peripheral nerve 
disorder, and a chronic gastrointestinal disability, all to 
include as due to exposure to sarin gas or toxic chemicals in 
service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to August 1988.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for a Travel Board hearing in July 2007; he failed 
to report to the hearing.

In a statement received by the RO in November 2002, the 
veteran raised the issue of entitlement to an increased 
rating for a right knee disability.  Since this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for a chronic 
rash, headaches, a chronic gastrointestinal disability and a 
psychiatric disorder (claimed as anxiety) are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action on his 
part is required.


FINDING OF FACT

A respiratory disability, chronic fatigue syndrome, a 
disability manifested by memory loss, a disability manifested 
by hair loss, a disability manifested by neurological 
weakness, impaired vision, a chronic neck disability, a 
disability manifested by sensory and motor problems, vertigo, 
a disability manifested by blackouts and dizziness, a 
disability manifested by muscle pain, a disability manifested 
by joint pain, residuals of cranial surgery and a peripheral 
nerve disorder were not manifest during service and it is not 
shown that any such disabilities are related to the veteran's 
service.





CONCLUSION OF LAW

Service connection for a respiratory disability, chronic 
fatigue syndrome, a disability manifested by memory loss, a 
disability manifested by hair loss, a disability manifested 
by neurological weakness, impaired vision, a chronic neck 
disability, a disability manifested by sensory and motor 
problems, vertigo, a disability manifested by blackouts and 
dizziness, a disability manifested by muscle pain, a 
disability manifested by joint pain, residuals of cranial 
surgery and a peripheral nerve disorder is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, 
the veteran was provided VCAA notice by letters in June 2003 
and August 2004.  The letters explained the evidence 
necessary to substantiate his claims for service connection, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The August 2004 
letter specifically informed the veteran to submit any 
pertinent evidence in his possession.  See page 2.  
Furthermore, in a March 2006 letter, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were readjudicated.  See November 2006 
Supplemental Statement of the Case (SSOC).  The veteran has 
had ample time to respond/supplement the record.

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter, the Statement of the Case and the SSOC and to 
supplement the record after notice was given.  He has had 
ample opportunity to participate in the adjudicatory/appeal 
process, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  It is not alleged that notice has been inadequate.  
Therefore, no further notice is required.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records 
and post-service treatment records.  He has not identified 
any pertinent, available evidence that remains outstanding.  
VA's duty to assist is also met.

II.  Factual Background

The veteran's service personnel records show that he entered 
active military service in July 1987 and completed basic 
training at Ft. Benning, Georgia.  Thereafter, he reported to 
Ft. Wainwright, Alaska, in November 1987.  He was stationed 
at Ft. Greely, Alaska, for a period of time beginning in 
April 1988.  He received a general discharge at Ft. 
Wainwright in August 1988.  

The veteran's service medical records, to include a July 1988 
service separation examination report, are silent for 
complaints or findings related to a respiratory disability, 
chronic fatigue syndrome, a disability manifested by memory 
loss, a disability manifested by hair loss, a disability 
manifested by neurological weakness, impaired vision, a 
chronic neck disability, a disability manifested by sensory 
and motor problems, headaches, vertigo, a disability 
manifested by blackouts and dizziness, a disability 
manifested by muscle pain, a disability manifested by joint 
pain, residuals of cranial surgery, or a peripheral nerve 
disorder.  

VA examination reports dated in October 1988 and July 1991 
are negative for complaints or findings of any of the 
veteran's claimed disabilities. 

In February 2000, the veteran filed a claim for service 
connection for, in pertinent part, the 18 claimed 
disabilities.  He maintained that during his military 
service, he was stationed at Ft. Greely, Alaska, where 
"sarin gas and other toxic chemicals were being produced and 
tested . . . ."  He alleged that he personally was subjected 
to chemical testing at least 16 times.  He maintained that 
thereafter, he was hospitalized for various problems, 
including dizziness and fatigue, at Ft. Wainright.  In 
addition, the veteran alleged that he had wire mesh 
surgically implanted in his head during service.

In a February 2000 statement, Dr. W.B. stated that the 
veteran was exposed to chemicals and subjected to scientific 
experimentation during his military service.  Moreover, 
"[s]ince then he has developed neurological, immune and 
infectious symptoms which have incapacitated him."  These 
symptoms were described by Dr. W.B. as including dizziness, 
muscle weakness, memory problems, joint pain and nerve 
problems.  In February 2000 and March 2001 statements, Dr. 
W.B. also stated that wire mesh had been implanted in the 
veteran's head during his military service.  Dr. W.B. opined 
that the veteran has developed Gulf War Syndrome symptoms 
since service.

Letters from the Department of the Army received in March 
2001, July 2001 and July 2002 note that there was no record 
of the veteran's participation in cold weather testing at Ft. 
Greely.  In addition, the Army found no record of toxic 
chemical testing at Ft. Greely in 1987 or 1988.  Although 
such testing (to include sarin gas testing) was done at Ft. 
Greely in the 1950s and 1960s, it was not done after 1968.

Postservice VA and private treatment records note that the 
veteran has been seen for numerous medical complaints, 
including dizziness, loss of consciousness, numbness of the 
extremities, vision problems and muscle and joint problems.

Also of record is a disability determination by the Social 
Security Administration.  The veteran was found to be 
disabled from November 1993 due to panic attacks with 
agoraphobia and major depressive disorder.

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

At the outset, it is noteworthy that the veteran asserts that 
his theory of a nexus between his claimed disabilities and 
chemical exposure in service is analogous to claims seeking 
service connection for disability due to undiagnosed illness 
by Persian Gulf War veterans.  In that regard, it is 
noteworthy that while Congress enacted legislation providing 
certain presumptions for veterans who served in Southwest 
Asia during the Persian Gulf War based on undiagnosed illness 
incurred therein, there are no similar legal presumptions 
based on chemical exposure for veterans who served during 
peacetime.  Consequently, to establish service connection for 
any of the claimed disabilities, the veteran must show by 
competent evidence that such disability is related to his 
military service.

The veteran claims that during service he participated in 
experiments in which he was exposed to toxic chemicals, 
including sarin gas.  He also claimed that he underwent 
cranial surgery, where wire mesh was implanted in his head.  
There is no competent evidence that supports these 
allegations.  There is no evidence that a respiratory 
disability, chronic fatigue syndrome, a disability manifested 
by memory loss, a disability manifested by hair loss, a 
disability manifested by neurological weakness, impaired 
vision, a chronic neck disability, a disability manifested by 
sensory and motor problems, vertigo, a disability manifested 
by blackouts and dizziness, a disability manifested by muscle 
pain, a disability manifested by joint pain, residuals of 
cranial surgery, or a peripheral nerve disorder were 
manifested in service, or soon thereafter.  The veteran's 
service medical records, including his July 1988 service 
separation examination report, show no complaints, findings, 
or diagnoses related to these disabilities.  VA examination 
reports dated in October 1988 and July 1991 are likewise 
silent for complaints, findings, or diagnoses related to 
these disabilities.  The first documentation of any of the 
claimed disabilities is several years postservice.  

Dr. W.B. has stated that he believes that the veteran was 
exposed to chemicals and subjected to scientific 
experimentation during his military service, and thereafter 
developed "Gulf War Syndrome"-type disabilities that have 
incapacitated him."  To the extent that Dr. W.B.'s opinions 
may be considered to relate the veteran's claimed 
disabilities to his service, they are based on uncorroborated 
information, and therefore lack probative value.  As was 
noted, there is no evidence that the veteran was exposed to 
any toxic chemical in service.  The account of the veteran's 
incurrence of his claimed disabilities in service does not 
gain in probative value by virtue of being repeated by a 
physician who otherwise has no knowledge of the history in 
the matter.  LeShore v. Brown, 8 Vet. App. 405 (1995).

As for the veteran's own opinion that his claimed 
disabilities are somehow related to service, that opinion is 
not competent evidence, as he is a layperson and has no 
training or expertise to offer a medical opinion regarding 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet, App. 
492 (1992).

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the Board finds that a medical 
opinion is not necessary to decide these claims, in that any 
such opinion would not establish the occurrence of the 
alleged event or injury (gas exposure) in service to which a 
current disability could be related, nor produce evidence, 
such as continuity of complaints, supporting that there is a 
nexus between any current diagnosis and service.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims of 
service connection for a respiratory disability, chronic 
fatigue syndrome, a disability manifested by memory loss, a 
disability manifested by hair loss, a disability manifested 
by neurological weakness, impaired vision, a chronic neck 
disability, a disability manifested by sensory and motor 
problems, vertigo, a disability manifested by blackouts and 
dizziness, a disability manifested by muscle pain, a 
disability manifested by joint pain, residuals of cranial 
surgery and a peripheral nerve disorder.  Accordingly, they 
must be denied.


ORDER

Service connection for a respiratory disability is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a disability manifested by hair loss 
is denied.

Service connection for a disability manifested by 
neurological weakness is denied.

Service connection for impaired vision is denied.

Service connection for a chronic neck disability is denied.

Service connection for a disability manifested by sensory and 
motor problems is denied.

Service connection for vertigo is denied.
Service connection for a disability manifested by blackouts 
and dizziness is denied. 

Service connection for a disability manifested by muscle pain 
is denied.

Service connection for a disability manifested by joint pain 
is denied.

Service connection for residuals of cranial surgery is 
denied.

Service connection for a peripheral nerve disorder is denied.


REMAND

Regarding the veteran's claims for service connection for a 
chronic rash, headaches and a chronic gastrointestinal 
disability, his service medical records note that he was seen 
for a rash on his chest in August 1987 and tinea cruris in 
January 1988.  The diagnoses on separation examination in 
July 1988 included mild tinea cruris.  He complained of 
headaches in July 1987.  He complained of abdominal pain, 
nausea, vomiting and diarrhea in July 1988; the assessment 
was rule out viral gastroenteritis.  Post-service medical 
evidence notes that the veteran has been seen with complaints 
of a follicular rash on the arms and buttocks (see February 
2000 letter from Dr. W.B.), headaches (see 1993 and 1994 VA 
treatment records) and stomach problems (see February 2000 
letter from Dr. W.B.).  The veteran has not undergone a VA 
medical examination specifically to determine the etiology of 
any current chronic rash, headaches and chronic 
gastrointestinal disability.  Therefore, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A.

Regarding the claim of service connection for a psychiatric 
disorder (claimed as anxiety), in August 2004 and November 
2004, the veteran's treating VA psychiatrist reviewed the 
veteran's claims file and stated that he currently has panic 
disorder with agoraphobia, major depressive disorder, and 
post-traumatic stress disorder (PTSD).  In relating the 
veteran's psychiatric problems to his military service, the 
VA psychiatrist opined that the veteran was "seriously 
traumatized" by his experiences in the military and returned 
home "severely impaired."  However, the VA psychiatrist did 
not provide adequate reasons and bases for his opinion, and 
his finding that the veteran returned home from the military 
"severely impaired" appears to conflict with 
contemporaneous evidence.  Specifically, he did not comment 
on the veteran's July 1988 mental health evaluation, July 
1988 separation examination, and October 1988 and July 1991 
VA examinations, which are all negative for findings of a 
psychiatric disability.  Therefore, another VA opinion must 
be obtained.  Moreover, the RO has not yet adjudicated the 
specific issue of entitlement to service connection for PTSD.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA dermatology examination 
to determine the likely etiology of any 
current rash.  He should be properly 
notified of the examination and of the 
consequences of his failure to appear.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include service medical records), and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any current 
rash was incurred or aggravated during 
the veteran's military service.  The 
opinion should specifically address 
whether there is a nexus between any 
current diagnosed skin disability and 
skin problems for which the veteran was 
seen while in service in August 1987 
and/or January 1988.

2.  The RO should arrange for the veteran 
to undergo a VA neurology examination to 
determine the likely etiology of any 
current headache disorder.  He should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include service medical records), and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any current 
headache disorder was incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
address whether there is a nexus between 
any current diagnosed headache disorder 
and the headaches for which the veteran 
was seen in service in July 1987.

3.  The RO should arrange for the veteran 
to undergo a VA gastrointestinal 
examination to determine the likely 
etiology of any current chronic 
gastrointestinal disability.  He should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include service medical records), and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any current 
chronic gastrointestinal disability was 
incurred or aggravated during the 
veteran's military service.  The opinion 
should specifically address whether there 
is a nexus between any current diagnosed 
chronic gastrointestinal disability and 
the gastrointestinal complaints for which 
the veteran was seen in service in July 
1988.

4.  The RO should arrange for the veteran 
to be examined by a psychiatrist who has 
not previous examined him to determine 
the likely etiology of any current 
psychiatric disability, to include PTSD.  
He should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The veteran's 
claims file (to include this remand) must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies or tests should be 
completed; all clinical findings should 
be reported in detail.  The examiner 
should note that there is no confirmation 
that the veteran's was exposed to toxic 
chemicals, to include sarin gas, or 
participated in cold weather testing in 
service.

Following examination of the veteran, 
review of his pertinent medical history 
(to include service medical and personnel 
records), and with consideration of sound 
medical principles, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50% or 
better probability) that any current 
psychiatric disability was incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
comment on the opinions already of 
record, including the August and November 
2004 VA medical opinions.

5.  Thereafter, the RO should 
readjudicate the matters remaining on 
appeal, to include the matter of 
entitlement to service connection for 
PTSD.  If any benefit sought remains 
denied, the RO should issue an 
appropriate SSOC, and afford the veteran 
and his representative the opportunity to 
respond.  Then the case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


